UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1078


LESLIE MCCOY,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     J. Michelle Childs, District
Judge. (2:14-cv-02918-JMC)


Submitted:   July 28, 2016                 Decided:   August 12, 2016


Before KING, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie McCoy, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leslie McCoy appeals the district court’s order adopting

the      magistrate           judge’s        recommendation                to        uphold         the

Commissioner’s          denial       of    McCoy’s           application        for       disability

benefits.            The     timely       filing       of     specific     objections          to    a

magistrate       judge’s        recommendation               is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties        have      been        warned           of     the    consequences             of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);       see     also     Thomas       v.       Arn,    474    U.S.       140    (1985).

However, because McCoy, who is proceeding pro se, was not warned

of     the    consequences           of    filing           non-specific        objections,          we

decline to enforce the waiver.

       After reviewing the record, we conclude that substantial

evidence supports the Commissioner’s finding that McCoy’s use of

crutches is not medically necessary and thus does not warrant

further limitation of her residual functional capacity.                                          See

Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 340 (4th Cir.

2012)        (“[A]     reviewing          court        is     required        to      uphold        the

determination when an ALJ has applied correct legal standards

and    the     ALJ’s       factual    findings          are       supported     by    substantial

evidence.”).          We decline to consider the new claims and evidence

McCoy seeks to present on appeal because they fail to meet the

requirements           set     forth        in         42     U.S.C.       § 405(g)          (2012).

                                                   2
Accordingly,    we    affirm   the     district    court’s      judgment.      We

dispense   with      oral   argument     because       the    facts   and   legal

contentions    are   adequately      presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3